Case: 3:20-cr-00007-GFVT-MAS Doc #: 4 Filed: 06/22/20 Page: 1 of 7 - Page ID#: 16




                                                                            Eastern District of Kentucky
                                                                                  FILED
                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY                             JUN 2 2 2020
                              CENTRAL DIVISION
                                                                                   AT FR.A.NKFOR·r
                                 FRANKFORT                                        ROBERT R. CARR
                                                                              GLERK U.S. DISTRICT COURT

UNITED STATES OF AMERICA


V.                                           INFORMATION NO. -3:20-cr-7
                                                                   - - -GFVT
                                                                        --
                                                   18 u.s.c. § 1347

MICHAEL NORMAN DUBE
                                     *   *   *   *    *

THE UNITED STATES ATTORNEY CHARGES:

At all times relevant to this Information:

                   BACKGROUND ON KENTUCKY MEDICAID

       1.     The Kentucky Medicaid Program ("Medicaid") was a "health care benefit

program," as defined by 18 U.S.C. § 24(b), that provided benefits to Kentucky residents

who met certain eligibility requirements, including income requirements.    Medicaid was

jointly funded by federal and state sources and administered by the U.S. Department of

Health and Human Services, Centers for Medicare & Medicaid Services and by the

Kentucky Cabinet for Health and Family Services, Department for Medicaid Services

("DMS"), located in Franklin County, Kentucky.

      2.      Among a variety of items and services, Medicaid provided coverage to

beneficiaries for certain procedures and services, including urine drug testing ("UDT").

      3.      Medical service providers, including clinical laboratories ("service

providers"), meeting certain criteria, could enroll with Medicaid.        Upon Medicaid
Case: 3:20-cr-00007-GFVT-MAS Doc #: 4 Filed: 06/22/20 Page: 2 of 7 - Page ID#: 17




enrollment, service providers were permitted to provide medical services and items to

beneficiaries, and subsequently submit claims, either electronically or in hardcopy, to

Medicaid, through fiscal intermediaries, seeking reimbursement for the cost of services and

items provided.

       4.     When seeking reimbursement from Medicaid, service providers certified

that: (1) the contents of the claim forms were true, correct, and complete; (2) the claim

forms were prepared in compliance with the laws and regulations governing Medicaid; and

(3) the services purportedly provided, as set forth in the claim forms, were medically

necessary.

       5.     Medicaid, through DMS, and through its fiscal intermediaries, ultimately

reimbursed claims submitted by Medicaid-enrolled service providers, including for

laboratory services and UDT, from Franklin County, Kentucky.

                  REIMBURSEMENT FOR URINE DRUG TESTING

       6.     When seeking reimbursement from Medicaid, service providers submitted

the cost of the service or item provided together with the appropriate "procedure code," as

defined by the American Medical Association, and set forth and maintained in the Current

Procedural Terminology ("CPT") Manual or by the Healthcare Common Procedure Coding

System ("HCPCS").       Although service providers submitted the cost of the service

provided, together with other information, Medicaid reimbursed providers designated

amounts according to the CPT or HCPCS code utilized.

      7.     DDT was divided into two categories: presumptive (qualitative) testing and
Case: 3:20-cr-00007-GFVT-MAS Doc #: 4 Filed: 06/22/20 Page: 3 of 7 - Page ID#: 18




definitive (quantitative or confirmation) testing.   Presumptive testing identified which

substances, if any, were present in the provided specimen. Definitive testing identified

how much of a particular substance was present in the provided spec~men.

       8.     Medicaid, through its intermediaries, only paid claim~ for procedures and

services referred and performed by Medicaid-enrolled providers.

                  THE DEFENDANT AND RELEVANT ENTITIES

       9.     The Defendant, MICHAEL NORMAN DUBE, was a physician residing in

or around Johnson City, Tennessee.

       10.    In May of 2013, DUBE and his wife, Regan Dube ("Regan"), established

American Toxicology Labs LLC ("ATL'') as a Limited Liability Company in Tennessee,

with Regan serving as the company's registered agent. DUBE and Regan designated their

home address as ATL's principal office and mailing address.

                            THE SCHEME TO DEFRAUD

       11.    On March 10, 2011, DUBE pleaded guilty to one count of knowingly and

intentionally omitting material information from reports, records, and documents required

to be kept under the Controlled Substances Act, in violation of 21 U.S.C. § 843(a)(4)(A),

and one count of knowingly and willfully making a false, fraudulent, and fictitious material

statement and representation to the Drug Enforcement Administration, in violation of 18

u.s.c. § 1001.
       12.   By letter dated June 29, 2012, the Department of Health and Human Services,

Office of the Inspector General ("HHS-OIG") notified DUBE that, as a result of his
Case: 3:20-cr-00007-GFVT-MAS Doc #: 4 Filed: 06/22/20 Page: 4 of 7 - Page ID#: 19




convictions, he was excluded from participating in any capacity in Medicare, Medicaid,

and any other federal health care programs as defined by§ 1128B(f) of the Social Security

Act, for a statutory period of five years. The June 29, 2012, letter also explained that

reinstatement would not be automatic, and that DUBE would have :to apply for (and be
                                                                    I
                                                                    '


granted) reinstatement.

       13.   Despite his exclusion, DUBE and his wife, Regan, established ATL in 2013

and enrolled ATL in Kentucky Medicaid in April 2014.              DUBE concealed his

involvement with ATL so that Kentucky Medicaid would approve ATL's Kentucky

Medicaid application and pay claims that A TL submitted, which it would not have done

had it known the extent ofDUBE's involvement.

      14.    A TL performed UDT ordered by physicians in several states. This included

UDT ordered by physicians at EHC Medical, which held itself out as a narcotic treatment

program focusing on opioid dependency, with locations in Harriman and Jacksboro,

Tennessee. With DUBE's knowledge and consent, ATL billed Kentucky Medicaid for

UDT performed on specimens from Kentucky Medicaid beneficiaries. In some instances,

also with DUBE's knowledge and consent, ATL's employees submitted claims to

Kentucky Medicaid falsely using the name of Kentucky Medicaid providers as the ordering

provider, even when non-Kentucky Medicaid providers actually saw the patient and

ordered the UDT, in order to secure reimbursement to which ATL was not entitled. In

tum, Kentucky Medicaid reimbursed ATL for claims it submitted for UDT.
Case: 3:20-cr-00007-GFVT-MAS Doc #: 4 Filed: 06/22/20 Page: 5 of 7 - Page ID#: 20




                                        COUNT 1
                                    Health Care Fraud
                                    (18 u.s.c. § 1347)

       15.    Paragraphs 1 through 14 of this Information are realle~ed and incorporated

by reference as though fully set forth herein.

       16.    Beginning at least in or around April 21, 2014, and continuing through at

least on or about November 14, 2019, in Franklin County, in the Eastern District of

Kentucky, and elsewhere,

                              MICHAEL NORMAN DUBE

aided and abetted by others known and unknown, in connection with the delivery of and

payment for health care benefits, items, and services, did knowingly and willfully execute,

and attempt to execute, a scheme or artifice to defraud a health care benefit program

affecting commerce, as defined in 18 U.S.C. § 24(b), that is, Kentucky Medicaid, and

obtain, by means of materially false and fraudulent pretenses, representations, and

promises, and omission and concealment of material facts, money and property owned by,

and under the custody and control of, Kentucky Medicaid, in connection with the delivery

of and payment for health care benefits, items, and services, to wit, submitting or causing

American Toxicology Labs LLC to submit claims for urine drug testing to Kentucky

Medicaid by fraudulently misrepresenting that American Toxicology Labs LLC was

entitled to reimbursement for those claims.
Case: 3:20-cr-00007-GFVT-MAS Doc #: 4 Filed: 06/22/20 Page: 6 of 7 - Page ID#: 21




                            FORFEITURE ALLEGATIONS
                                   18 U.S.C. § 982(a)(7)

    1.     Upon conviction of Count 1 contained in this Information, the defendant,

MICHAEL NORMAN DUBE shall forfeit to the United States pµrsuant to 18 U.S.C.
                                                                        I



§ 982(a)(7), the property listed below that constitutes or is derived, qirectly or indirectly,

from gross proceeds traceable to the commission of the offense:

MONEY JUDGMENT:

         $1,756,950.34, which sum represents the gross proceeds in aggregate
         obtained by the defendant as a result of the aforesaid violations.




                                                   ROBERT M. DUNCAN, JR.
                                                  .UNITED STATES ATTORNEY
Case: 3:20-cr-00007-GFVT-MAS Doc #: 4 Filed: 06/22/20 Page: 7 of 7 - Page ID#: 22




                                     PENALTIES


 COUNT 1:          Not more than 10 years imprisonment, a fine of not more than
                   $250,000 or the greater of twice the gross gain or twice the gross loss,
                   and supervised release of not more than 3 years.!
                                                                     I



 PLUS:             Mandatory special assessment of $100 per count.
                                                                     I
                                                                     I

 PLUS:             Restitution, if applicable.

 PLUS:             Forfeiture as listed.
